DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Claims 21-28 and 37-45 remain pending in the application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference character “4092” has been used to designate both “knife bar” and “firing bar” (see para 0305 of specification).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The limitation “wherein the translatable firing member includes a push bar that extends through the pivotable section…wherein the second drive member comprises a first cable and a second cable operably coupled to the second rotatable driver, wherein the second rotatable driver pulls the first cable when the second rotatable driver is rotated in a first direction, wherein the second rotatable driver pulls the second cable when the second rotatable driver is rotated in a second direction which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled" of claim 23 must be shown or the feature(s) canceled from the claim(s).  Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint.
The limitation “wherein the push bar is configured to pivot within a first articulation plane and a second articulation plane transverse to the first articulation plane" of claim 39 and 43 must be shown or the feature(s) canceled from the claim(s).  Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint.
The limitation “wherein the pivotable section comprises a first articulation joint and a second articulation joint distal with respect to the first articulation joint, wherein the push bar is configured to pivot within the first articulation plane at the first articulation joint, and wherein the push bar is configured to pivot within the second articulation plane at the second articulation joint" of claim 40 and 44 must be shown or the feature(s) canceled from the claim(s). Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint.
The limitation “the push bar is configured to concurrently pivot in the first articulation plane and the second articulation plane" of claim 41 and 45 must be shown or the feature(s) canceled from the claim(s).  Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.



Priority of Claims
Claim(s) 21-28 and 37 have been given a priority date of 5/27/2011 since the mounting portion and drive assembly operatively coupled to the robotic system was first described in the 13/118259 application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23, 39-41 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23, 39-41 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, the limitation “wherein the translatable firing member includes a push bar that extends through the pivotable section…wherein the second drive member comprises a first cable and a second cable operably coupled to the second rotatable driver, wherein the second rotatable driver pulls the first cable when the second rotatable driver is rotated in a first direction, wherein the second rotatable driver pulls the second cable when the second rotatable driver is rotated in a second direction which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled” was not described in the original specification.  The specification does not describe a firing push bar that passes through the pivotable section and that is also connected to the firing cables. Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint. This lack of description also makes the claim vague and unclear because it is unclear how this embodiments can be achieved. 
Regarding claim 39 and 43, the limitation “the push (drive) bar is configured to pivot within a first articulation plane and a second articulation plane transverse to the first articulation plane” was not described in the original specification.  The specification does not describe a firing push bar that passes through the pivotable section. Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint. This lack of description also makes the claim vague and unclear because it is unclear how this embodiments can be achieved.
Regarding claim 40 and 44, the limitation “wherein the pivotable section comprises a first articulation joint and a second articulation joint distal with respect to the first articulation joint, wherein the push bar is configured to pivot within the first articulation plane at the first articulation joint, and wherein the push bar is configured to pivot within the second articulation plane at the second articulation joint” was not described in the original specification.  The specification does not describe a firing push bar that passes through the pivotable section. Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint. This lack of description also makes the claim vague and unclear because it is unclear how this embodiments can be achieved.
Regarding claim 41 and 45, the limitation “the push bar is configured to concurrently pivot in the first articulation plane and the second articulation plane” was not described in the original specification.  The specification does not describe a firing push bar that passes through the pivotable section. Figs. 98-101 show a cable driven firing bar but as shown in fig. 98 there appears to be no articulation/pivotable joint. This lack of description also makes the claim vague and unclear because it is unclear how this embodiments can be achieved.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-28 and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 2008/0308603 of Shelton, IV et al. (henceforth Shelton) in view of USPGP# 20070043338 of Moll et al. (henceforth Moll).
Regarding claims 21, Shelton teaches a surgical instrument (Shelton: 1).
Shelton is silent on said surgical instrument is for use with a robotic system, and said surgical instrument including: a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; a second rotatable driver configured to deliver a second rotary output motion; and a third rotatable driver configured to deliver a third rotary output motion.
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a drive assembly (Moll: the multiple pulleys 136) operatively coupled to a control unit (Moll: 2) of the robotic system, said drive assembly comprising: a first rotatable driver (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) configured to deliver a first rotary output motion (Moll: para 0162, 0165, 0200); a second rotatable driver (Moll: a second one of the pulleys 136) configured to deliver a second rotary output motion (Moll: para 0162, 0165, 0200); and a third rotatable driver (Moll: a third one of the pulleys 136) configured to deliver a third rotary output motion (Moll: para 0162, 0165, 0200) and a fourth rotatable driver (Moll: a fourth one of the pulleys 136). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll further teaches the surgical instrument further comprising -a shaft (Shelton: 20), comprising: 
a longitudinal axis (Shelton: central axis of 20); 
a first drive member (Shelton: cable 2780, Moll: control element (cable) 192 that is connected to first drive member 136) operably coupled to the first rotatable driver, wherein the first drive member is configured to transmit a first translation motion within the shaft (Shelton: para 0209); 
a second drive member (Shelton: cable 1302, 1330, and Moll: control elements (cable) 192 Moll: control element 192 that is connected to second drive member 136) operably coupled to the second rotatable driver, wherein the second drive member is configured to transmit a second translation motion within the shaft (Shelton: para 0156); and 
-an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a translatable closure member (Shelton: 2770, para 0209) configured to move the second jaw into a closed position in response to the first translation motion (Shelton: 2770, para 0209).
The combination of Shelton and Moll, as shown above, further teaches a translatable firing member (Shelton: 150, para 0145) comprising a first flange (Shelton: 152, para 0145) configured to engage the first jaw and a second flange (Shelton: 159, para 0145) configured to engage the second jaw during an initial portion of the second translation motion (Shelton: para 0145), wherein the translatable firing member holds the second jaw relative to the first jaw during a tissue cutting portion of the second translation motion (Shelton: para 0145); and wherein the translatable firing member includes a push bar (Shelton: 1390). 

The combination of Shelton and Moll, as shown above, does not explicitly teach in the above selected embodiment a pivotable section and a third drive member operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft and a translatable articulation member configured to pivot the end effector about the pivotable section in response to the third translation motion.
. Shelton teaches in para 0133 that the features illustrated or described in connection with one exemplary embodiment may be combined with the features of other embodiments.  Furthermore, Shelton teaches in a different embodiment a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233) and a third drive member (Shelton: cables 401a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton and Moll: control element 192 that is connected to first drive member 136) operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft (Shelton: cables 401a, 401b of incorporated reference 20050006432) and a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) configured to pivot the end effector about the pivotable section in response to the third translation motion.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of the selected embodiment of Shelton with addition of a multi-axis pivotable section as taught by Shelton in order to allow the surgical instrument to be used in additional locations (such as those that require multi-axis articulation) thus making the surgical instrument more versatile. 
The combination of Shelton and Moll, as shown above, teaches the push bar of the translatable firing member extends through the pivotable section (Shelton: the push bar 1390 will have to inherently pass through the pivotable section 1512 of Shelton in order to perform its firing functions).

	Regarding claims 22, as shown in claims 21, the combination of Shelton and Moll teaches wherein the first drive member comprises a first cable (Shelton: 2780, retract) and a second cable (Shelton: para 0196 a return mechanism, e.g., a spring, cable system or the like (not shown), may be employed to return the closure tube assembly 2300 to a preclamping orientation which causes the anvil assembly 110 to re-open as the closure tube segment 2310 contacts a reverse cam surface 117 on the proximal end of the anvil assembly 110) operably coupled to the first rotatable driver, wherein the first rotatable driver pulls the first cable when the first rotatable driver is rotated in a first direction (Shelton: para 0196), wherein the first rotatable driver pulls the second cable when the first rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0196), wherein the first cable is relieved when the second cable is pulled (Shelton: para 0196), and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0196).
Regarding claims 23, as shown in claims 21, the combination of Shelton and Moll teaches wherein the second drive member comprises a first cable (Shelton: 1310’, 1320’) and a second cable (Shelton: 1330) operably coupled to the second rotatable driver, wherein the second rotatable driver pulls the first cable when the second rotatable driver is rotated in a first direction (Shelton: para 0167), wherein the second rotatable driver pulls the second cable when the second rotatable driver is rotated in a second direction (Shelton: para 0167) which is opposite the first direction, wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled (Shelton: para 0167).
Regarding claims 24, as shown in claims 23, the combination of Shelton and Moll teaches wherein the end effector comprises a staple cartridge (Shelton: 200) including staples (Shelton; inherent) removably stored therein, wherein the second jaw comprises a ramp cam (Shelton: 129), wherein the second flange is configured to contact the ramp cam during the initial portion of the second translation motion to close the second jaw (Shelton: para 0146), and wherein the second flange is configured to slide past the ramp cam during the tissue cutting portion of the second translation motion to fire the staples from the staple cartridge (Shelton: para 0146).
Regarding claims 25, as shown in claim 24, the combination of Shelton and Moll teaches wherein the staple cartridge comprises a sled (Shelton: 160) configured to eject the staples from the staple cartridge, and wherein the sled is pushed distally by the second drive member during the tissue cutting portion of the second translation motion (Shelton: para 0147).
Regarding claims 26, as shown in claim 21, the combination of Shelton and Moll teaches wherein the third drive member comprises a first cable (Shelton: cable 410a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) and a second cable (Shelton: cable 410b of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton) operably coupled to the third rotatable driver, wherein the third rotatable driver pulls the first cable when the third rotatable driver is rotated in a first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the third rotatable driver pulls the second cable when the third rotatable driver is rotated in a second direction which is opposite the first direction (Shelton: para 0152-0155 of incorporated reference 20050006432), wherein the first cable is relieved when the second cable is pulled, and wherein the second cable is relieved when the first cable is pulled.
Regarding claims 27, as shown in claims 26, the combination of Shelton and Moll teaches wherein the pivotable section comprises a first articulation joint (Shelton: 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and a second articulation joint (Shelton: 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the second articulation joint is positioned distally with respect to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the end effector is articulatable about the second articulation joint in a manner which is orthogonal to the first articulation joint (Shelton: 282 relative to 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432).
Regarding claims 28, as shown in claims 27, the combination of Shelton and Moll teaches wherein the third drive member is configured to articulate the end effector about the first articulation joint (Shelton: cable 401a that controls 358 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), wherein the surgical instrument further comprises a fourth drive member (Shelton: cable 401b) configured to articulate the end effector about the second articulation joint (Shelton: cable 401b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432), and wherein the fourth drive member comprises a set of opposing drive cables (Shelton: cables 410a and 410b that controls 282 (see fig, 6-7 and fig. 49-50) of incorporated reference 20050006432) and is coupled to a fourth rotatable driver (Moll: a fourth one of the pulleys 136) in the drive assembly.

Regarding claims 37, Shelton teaches a surgical instrument (Shelton: 1) 
Shelton is silent on said surgical instrument is for use with a robotic system, and the surgical instrument comprising: a mounting portion coupleable to the robotic system, the mounting portion comprising: a housing; a first rotatable drive that transmits a first rotary output motion from the robotic system; a second rotatable drive that transmits a second rotary output motion from the robotic system; and a third rotatable drive that transmits a third rotary output motion from the robotic system.
However, Moll teaches a robotic system (Moll: fig. 2) which can be mounted with different surgical instruments (Moll: para 0325, 0387) including a similar stapling surgical instrument (Moll: 804, fig. 192e) wherein said surgical instrument comprises a mounting portion (Moll: 48) coupleable to the robotic system, the mounting portion comprising: a housing (Moll: the external structure of 48); a first rotatable drive (Moll: one of the pulleys 136, for example fig. 6 and fig. 48 shows four pulleys 136) that transmits a first rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; a second rotatable drive (Moll: a second one of the pulleys 136) that transmits a second rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system; and a third rotatable drive (Moll: a third one of the pulleys 136) that transmits a third rotary output motion (Moll: para 0162, 0165, 0200) from the robotic system. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with addition of a drive assembly as taught by Moll in order to allow the surgical instrument to be mounted to a robotic system which in turn allows the surgical instrument to be used remotely thus making the surgical instrument more versatile. 
The combination of Shelton and Moll teaches the surgical instrument further comprising
a shaft (Shelton: 20) comprising a longitudinal axis (Shelton: central axis of 20), wherein the shaft is rotatable about the longitudinal axis (Shelton: para 0141); 
an end effector (Shelton: 100) pivotable relative to the longitudinal axis about the pivotable section (Shelton: see incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton), wherein the end effector comprises: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: open and closing motion of second jaw 110); 
a replaceable staple cartridge (Shelton: 200) comprising staples (Shelton: inherent) removably stored therein; 
a translatable firing member (Shelton: 150, 1312’, 1322’), comprising: 
a first lateral flange (Shelton: 152); 
a second lateral flange (Shelton: 159) that engages the second jaw in response to the second rotary output motion to hold the second jaw relative to the first jaw (Shelton: para 0145); and 
a third lateral flange (Shelton: 1312’, 1322’) intermediate the first lateral flange and the second lateral flange (Shelton: see fig. 15a and 16a); 
at least one gear-driven portion (Shelton: 1330, fig. 17) that is in operable communication with the end effector; 
a drive bar (Shelton: 1390) that pushes the translatable firing member distally in response to the second rotary output motion (Shelton: para 0145 and Moll: control elements (cable) 192 Moll: control element 192 that is connected to second drive member 136); and 
The combination of Shelton and Moll, as shown above, does not explicitly teach in the above selected embodiment a pivotable section and a third drive member operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft and a translatable articulation member configured to pivot the end effector about the pivotable section in response to the third translation motion.
. Shelton teaches in para 0133 that the features illustrated or described in connection with one exemplary embodiment may be combined with the features of other embodiments.  Furthermore, Shelton teaches in a different embodiment a pivotable section (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233) and a third drive member (Shelton: cables 401a of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton and Moll: control element 192 that is connected to first drive member 136) operably coupled to the third rotatable driver, wherein the third drive member is configured to transmit a third translation motion within the shaft (Shelton: cables 401a, 401b of incorporated reference 20050006432) and a translatable articulation member (Shelton: 366, 368, 370, 372 of incorporated reference 20050006432 which has figs. 18a, 49-55 and pivot section 233 which corresponds to pivotable section 1512 of Shelton. See also para 0149 of 20050006432) configured to pivot the end effector about the pivotable section in response to the third translation motion.
.It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of the selected embodiment of Shelton with addition of a multi-axis pivotable section as taught by Shelton in order to allow the surgical instrument to be used in additional locations (such as those that require multi-axis articulation) thus making the surgical instrument more versatile. 
The combination of Shelton and Moll, as shown above, teaches the push bar of the translatable firing member extends through the pivotable section (Shelton: the push bar 1390 will have to inherently pass through the pivotable section 1512 of Shelton in order to perform its firing functions).

Regarding claims 38, as shown in claim 21, the combination of Shelton and Moll teaches wherein the pivotable section comprises a cylindrical pivotable section (Shelton: 1512 has pins at the center of the articulation, see annotated fig. 41).
Regarding claims 39, as shown in claim 21, the combination of Shelton and Moll teaches wherein the drive bar is configured to pivot within a first articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) and a second articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) transverse to the first articulation plane.
Regarding claims 40, as shown in claim 39, the combination of Shelton and Moll teaches wherein the pivotable section comprises a first articulation joint (Shelton: see annotated fig. 41) and a second articulation joint (Shelton: see annotated fig. 41) distal with respect to the first articulation joint, wherein the push bar is configured to pivot within the first articulation plane at the first articulation joint (Shelton: the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions), and wherein the push bar is configured to pivot within the second articulation plane at the second articulation joint (Shelton: the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions).
Regarding claims 41, as shown in claim 39, the combination of Shelton and Moll teaches wherein the push bar is configured to concurrently pivot in the first articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) and the second articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions).
Regarding claims 42, as shown in claim 37, the combination of Shelton and Moll teaches wherein the pivotable section comprises a cylindrical pivotable section (Shelton: 1512 has pins at the center of the articulation, see annotated fig. 41).
Regarding claims 43, as shown in claim 37, the combination of Shelton and Moll teaches wherein the drive bar is configured to pivot within a first articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) and a second articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) transverse to the first articulation plane.
Regarding claims 44, as shown in claim 43, the combination of Shelton and Moll teaches wherein the pivotable section comprises a first articulation joint (Shelton: see annotated fig. 41) and a second articulation joint (Shelton: see annotated fig. 41) distal with respect to the first articulation joint, wherein the push bar is configured to pivot within the first articulation plane at the first articulation joint (Shelton: the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions), and wherein the push bar is configured to pivot within the second articulation plane at the second articulation joint (Shelton: the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions).
Regarding claims 45, as shown in claim 43, the combination of Shelton and Moll teaches wherein the push bar is configured to concurrently pivot in the first articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions) and the second articulation plane (Shelton: 1512, fig. 41, see also incorporated reference 20050006432 which has figs. 5-7 and pivot section 233 and the push bar 1390 will have to inherently pass through all sections of the pivotable section 1512 of Shelton in order to perform its firing functions).

    PNG
    media_image1.png
    340
    582
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 9/13/2022 have been fully considered:
Applicant' s arguments with respect to claims 21 and 37 have been considered but are moot because the arguments do not apply to the new interpretation of Shelton being used in the current rejection.

Conclusion
Prior Art made of record is considered pertinent to Applicants disclosure:
The articulation embodiments of figs. 42-44a of Shelton can also be used to reject all of the above claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731